Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-3,8,10, and 12-21 are pending in the application. Claims 1 and 18 have been amended and claims 20 and 21 are newly added Claims 12-19 and 21 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-3 and 20 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed October 1, 2021 are acknowledged and have been fully considered.  
The rejection of claims 1-3 under 35 U.S.C. § 101 is maintained for the reasons set forth below.
	The rejection of claims 1-3 under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins
After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658, see attached NPL document) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8, see attached NPL document) and Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962, see attached NPL document) is maintained for the reasons set forth below.



New Rejection(s) Necessitated by the Amendment filed on October 1, 2021

Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. I.  As written, the claims are drawn to a  pesticidal mixture for controlling mosquitoes comprising an effective amount of sabadilla alkaloids and a
Sabadilla alkaloids and a Lysinibacillus sphaericus subspecies group IIA are products of nature per se. Consequently, the claim does not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

Step 1- the claims are drawn to a composition of matter.

Step 2a- prong 1- the claims recite naturally-occurring products 􁀨 the two bacteria, their subspecies and the alkaloids. Sabadilla alkaloids are not found to be naturally occurring together with either L. sphaericus. Since there is no naturally occurring counterpart to the claimed combination, as the components do not occur together in nature, the combination is compared to the individual components as they occur in nature. There is no marked difference between the bacteria or alkaloids in the composition and the same materials found in nature.

Step 2a-prong 2- there are no additional elements to the claims, therefore there is nothing to integrate the naturally occurring products into a practical application.

Step 2b- there are no additional elements to the claims, therefore there is nothing that adds significantly more to the claims.

The claim as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed.   Thus, there are no other elements in the claim in addition to the exception. 
	
Claim 2 depends from claim 1 and further discloses that the sabadilla alkaloids are derived from Schoenocaulon officinale, and the limitations of claim 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 depends from claim 1 and the sabadilla alkaloids are veratridine and cevadine and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
20 depends from claim 1 and the sabadilla alkaloids are veratridine and cevadine and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 2,3  and 20are rejected because they depend on and fully incorporate the limitations of rejected base claim1. 
          Accordingly, claims 1-3 and 20 are rejected under pre-AIA  35 U.S.C. §101.

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 20 are rejected under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013, previously cited) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins
After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658,previously cited) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8, previously cited) and Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962,previously cited).

Applicant’s Invention

	  Applicant claims a pesticidal mixture for wherein the sabadilla alkaloids and Lysinibacillus sphaericus subspecies group IIA are at a weight ratio from about 1:100 to about 1:3..


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Guidi et al. teach that the biolarvicides Bacillus thuringiensis var. israelensis de Barjac (Bti) and Lysinibacillus sphaericus Meyer and Neide (Lsph), formerly known as Bacillus sphaericus are widely used for the control of a variety of mosquito species (limitation of instant claims 1 and 4). In addition, Guidi et al. teach that the Lysinibacillus sphaericus sensu latu is a very heterogeneous species, with 5 main DNA homology groups with extremely variable intergroup sequence homologies (20 to 60%) wherein group II is formed by subgroups IIA and IIB (limitations of instant claim 5). Guidi et al. teach that all entomopathogenic strains belong to the homology group IIA and can be divided into high-toxicity and low-toxicity types (see introduction section). Guidi et al. evaluated the dynamics and persistence of Bti and Lsph spores released through their concomitant application in urban catch basins in southern Switzerland (abstract).  In their study, Guidi et al. teach that no safety issues related to the use of this biopesticide in the environment have been observed during this study, because no significant increase in the number of spores was seen during the long observation period.  In addition Guidi et al. teach that he isolation of native Lysinibacillus sphaericus strains belonging to the same clonal population as strain 2362 from catch basins never treated with Lsph-based products indicates that the use of a combination of Bti and 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Guidi et al. is that Guidi et al. do not expressly teach the use of an effective amount of sabadilla alkaloids (limitation of instant claims 1-3).  However, Duke et al. and Koul O. teach the use of sabadilla alkaloids as biopesticides were known in the prior art.  Specifically, Koul O. teaches that the Sabadilla alkaloid derived from sabadilla (Schoenocaulon officinale) and a number of Veratrum species, generally referred to as Veratrum alkaloids are also known for their insect control properties. The insecticidal activity of sabadilla comes from the alkaloid fraction, which constitutes 3–6% of the extract. The two most important lipophilic alkaloids in the extract have been identified as veratridine and cevadine, the former being more insecticidal. Koul O. teaches that that the major effects of sabadilla poisoning include muscle rigor in mammals and paralysis in insects and that its mode of action is similar to that of the pyrethroids and it acts through disruption of nerve cell membranes, causing loss of nerve function, an increase in the duration of the action potential, repetitive firing, and a depolarization of the nerve membrane potential owing to effects on the sodium channel. Koul O. teaches that sabadilla alkaloids are labile and break down rapidly in sunlight, are less toxic to mammals than most other insecticides and are therefore safe to use (see pages 63-64, the Traditional botanicals section of Koul O.).  Duke et al. teach that Sabadilla-based Schoenocaulon officinale).  Duke et al. teach that the activity of sabadilla preparations is primarily due to the alkaloids cevadine and veratridine which typically exist in a 2:1 ratio and are collectively referred to as veratrine. The mode of action of sabadilla alkaloids appears to be similar to that of the pyrethrins in that they work on voltage-sensitive sodium channels. Duke et al. teach that sabadilla is approved for use in the USA as an organic insecticide, as well as for other uses, by the Organic Materials Review Institute (OMRI) (see section 3.2.6., page 1950). 
 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


      The teachings of Guidi et al., Duke et al. and Koul O. are directed to biopesticide compositions used as insecticides.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Guidi et al., Duke et al. and Koul O to arrive at a pesticidal mixture comprising an effective amount of sabadilla alkaloids and a bacterium selected from the group consisting of Lysinibacillus sphaericus at the time the instant invention was filed, with a reasonable expectation of success.  Duke et al. teach that natural toxins are a source of new chemical classes of pesticides, as well as environmentally and toxicologically safer molecules than many of the currently used pesticides. Furthermore, they often have molecular target sites that are not exploited by currently marketed pesticides. There are highly successful products based on natural compounds in the In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three biopesticidal formulation set forth prima facie obvious subject matter. 
	With regards to amended claim 1 wherein Applicant has added the limitation: “wherein the sabadilla alkaloids and Lysinibacillus sphaericus subspecies group IIA are at a weight ratio from about 1:100 to about 1:3.”, the cited art does not teach the claimed ratio.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the ratio amounts depending on the desired results.   Determining optimal concentrations of pesticidal  components in a pesticidal mixture is routine.






Examiner's Response to Applicant’s Remarks

Applicant’s arguments filed on October 1, 2021, with respect to the rejection claims 1-3 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.   Applicant argues that the claimed mixture has markedly different properties than those found in nature and that as demonstrated in Example 1 of the Instant Specification, a mixture of sabadilla alkaloids and L. sphaericus subspecies Group IIA will result in more than additive control of mosquitoes.  However, the Examiner is not persuaded by Applicant’s argument.  Below is a reproduction of Example from the instant specification:

    PNG
    media_image1.png
    256
    652
    media_image1.png
    Greyscale

At paragraph, [0037] the specification discloses:  “The results of the study are predicted to show more than an additive effect. One can determine that the response is more than additive using the following formula: %Cexp = A + B - (AB/100).”   Thus, Example 1 has not been executed by Applicant and is not convincing because Applicant’s arguments are unsupported by factual evidence.  From MPEP 716.01(c) III: “(conclusory statements that results were "unexpected," unsupported by objective factual evidence, . 




  Applicant’s arguments filed on October 1, 2021, with respect to the rejection of claims 1-3 under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8) and Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962)  have been fully considered but they are not persuasive.   Applicant argues that Guidi is cited as teaching that L. sphaericus are used to control mosquitoes and that L. sphaericus has a subgroup IIA. Koul and Duke are cited as teaching the use of sabadilla alkaloids as biopesticides. None of Guidi, Koul or Duke, alone or in combination, teach that sabadilla alkaloids are useful for controlling mosquitoes. Thus, there is no teaching in the priorart that a mixture of sabadilla alkaloids and L. sphaericus subspecies Group IIA would be more effective at controlling mosquitoes than either component alone as is required by claim 1 and its  dependent claims. .  However, the Examiner is not persuaded   by Applicant’s arguments because Applicant is arguing intended use.     In response to applicant's argument that none of .

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





















Examiner's Response to Applicant’s Remarks

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617